DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
The amended claim set dated 14 July 2020 amends Claims 1-3 and cancels Claims 4-10.  At least Claim 1, however, does not match the previous Claim 1 in regards to the text.  It appears that Applicant has not underlined the added text.  For clarity of record, Applicant should indicate what was added to Claim 1 (and Claims 2-3 if necessary) between the original claim set and the amended claim set.  	Further, Claim 2 contains two periods, which is improper.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the wire is unclear.  Which wire?  Is this one of the plurality of wires?  Is this the stranded wire?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (4514058).
Walton teaches a stranded wire (Figure 6), comprising a plurality of wires (Details 4),
wherein each wire, when viewed in cross-section, has at least one first portion and at least one second portion which are interconnected by a third portion in which the wire has a reduced cross-section, wherein the at least one first portion, the at least one second portion and the third portion are in one piece (See annotated figure below),

    PNG
    media_image1.png
    314
    483
    media_image1.png
    Greyscale

at least one inlay element (Details 6, 7, 8 in combination) which forms the midpoint of the stranded wire, wherein at least some of the wires lie with their first portion and/or their second portion against the at least one inlay element in places, wherein at least one wire is arranged with its first portion on a first radius and with its second portion on a second radius around the midpoint of the stranded wire, wherein the first radius and the second radius are different, and/or wherein at least one wire is arranged with its first portion and with its second portion on a radius around the midpoint of the stranded wire (Figure 6 shows the at least one wire with its first portion on a first radius and its second portion on a second radius around the midpoint of the stranded wire).
In regards to Claim 2, Walton teaches the wire has a curved shell surface, wherein the shell surface in the third portion is curved in the opposite direction to its curve in the first portion and/or in the second portion (See annotated figure above to see curves).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable (upon resolution of any outstanding objections above) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Bagrodia et al (5006057) Figure 3, Casey (20190284721) Figure 3B, and Lambert (20120260590) Paragraph 15 teach at least elements of the proposed inventive concept.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732